Exhibit 10.4

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

Reference is made to that certain employment agreement dated as of October 8,
2004, as amended on June 22, 2005, between Katherine Kendrick and DreamWorks
Animation SKG, Inc. (collectively, the “Agreement”). Except as provided to the
contrary, all capitalized terms herein shall have the same meaning as under the
Agreement.

 

For good and valuable consideration, the receipt and the sufficiency of which is
hereby acknowledged, the parties agree to further amend the Agreement as
follows:

 

1. The first sentence of Paragraph 2.b. of the Agreement shall be deemed deleted
and the following sentence shall be deemed inserted in its place:

 

“During the Employment Term, you shall render your exclusive full time business
services to Studio and/or its divisions, subsidiaries or affiliates in
accordance with the reasonable directions and instructions of the President of
Studio, all as hereinafter set forth.”

 

2. The following paragraph shall be deemed inserted immediately after Paragraph
2.b. of the Agreement:

 

“2.c. Employer hereby employs and retains Employee to render Employee’s
exclusive full time business services to Employer and/or its divisions,
subsidiaries or affiliates in accordance with the reasonable directions and
instructions of the President of Employer, all as hereinafter set forth.
Employee shall report to the President of Employer (currently Lew Coleman
[“Coleman”]); provided that if Coleman is not actively involved in the business
of Employer or otherwise incapable of involvement in the day-to-day business of
Employer, including by reason of death or disability, then Employee shall report
to the CEO of Studio. In addition, if any senior executive of Employer other
than the President reports to the CEO of Studio, then you shall be entitled to
report to the CEO of Studio.”

 

3. Paragraph 4.b.(iv) of the Agreement shall be deemed deleted and the following
paragraph shall be deemed inserted in its place:

 

“(iv) All Options and Restricted Stock (and any other equity-based awards)
referred to in this Paragraph 4.b will (x) be valued using a method or methods
(including where appropriate a Black-Scholes or other fair value method) as
determined by the Compensation Committee from time to time (and, in the case of
the Initial Grants, taking into account the IPO price to the public without
regard to the underwriters’ discount), (y) become fully vested, exercisable (if
applicable) and nonforfeitable within a period not to exceed four (4) years from
the date of grant in a manner determined by the Compensation Committee, and will
be contingent on both the continuing performance of services to Studio (subject
to Paragraphs 9, 10, 11, 12 and 13) and the achievement of performance goals as
established by the Compensation Committee from time to time (A) except that the
Initial Grants shall not be subject to the achievement of performance goals and
the Initial Grants that are fully vested Restricted Stock shall not be subject
to the continuing performance of services and (B) it being understood that the
performance goals and performance periods will be no more burdensome than the
performance goals and the performance periods for applicable compensation awards
made approximately contemporaneously to the CEO, President, and CFO of Studio
and (z) otherwise be subject to such terms and conditions as may be set forth in
the Plan or determined by the Compensation Committee from time to time. Upon the
expiration



--------------------------------------------------------------------------------

of the Employment Term (i.e., five (5) years after the Effective Date) but only
if your employment hereunder has not been terminated earlier, (x) you will be
entitled to all equity based compensation vested as of such date, and
(y) provided Studio does not continue to employ you and solely with respect to
any grant of equity based compensation previously awarded to you that is subject
to cliff vesting (i.e., is not eligible for vesting prior to the end of the
applicable four-year period), you will have the opportunity, on the previously
established vesting date for such grant and provided that all the terms and
conditions of such grant (including any performance-based criteria) have been
satisfied, to vest in the portion of such grant that would have been eligible
for vesting prior to the expiration of the Employment Term if such grant had
been eligible for 25% vesting on each of the anniversaries of such grant.”

 

4. Clause (ii) of Paragraph 11. shall be deemed deleted and the following shall
be deemed inserted as the new Clause (ii) of Paragraph 11. in the Agreement:

 

“(ii) failure to obey reasonable and material orders given by the President of
Studio or by the board of directors of Studio;”

 

5. Clause (iv) of Paragraph 13. shall be deemed deleted and the following shall
be deemed inserted as the new Clause (iv) of Paragraph 13. in the Agreement:

 

“(iv) any time that Studio shall direct or require that you report to any person
other than the President (except as provided in Paragraph 2.c. hereof); or”

 

Except as expressly modified herein, the Agreement is not modified or amended in
any respect and, as modified herein, the Agreement is hereby ratified and
confirmed in all respects.

 

Effective as of December 5, 2005

 

ACCEPTED AND AGREED TO:

 

       

DREAMWORKS ANIMATION SKG, INC.

/s/ KATHERINE KENDRICK

     

By:

 

/s/ JEFFREY KATZENBERG

KATHERINE KENDRICK

                       

Its:

 

Chief Executive Officer